 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   TOMMY GARRISON, an individual,               Case No.: 19cv244-GPC(RBB)
     and CHRISTINE GARRISON, an
12
     individual ,                                 ORDER GRANTING
13                                  Plaintiffs,   PLAINTIFFS/COUNTERDEFENDANTS’
                                                  MOTION TO DISMISS
14   v.                                           COUNTERCLAIM AS UNOPPOSED
15                                                AND DENYING
     REGINALD BUDDY RINGGOLD, III
                                                  PLAINTIFFS/COUNTERDEFENDANTS’
16   aka Rasool Abdul Rahim El, an
                                                  REQUEST FOR ATTORNEY’S FEES
     individual, ROSEGOLD
17
     INVESTMENTS, LLP, a Delaware
                                                  [Dkt. No. 20.]
18   Partnership, and MASTER
     INVESTMENT GROUP, INC., a
19
     California Corporation,
20                                Defendants.
21
22         Before the Court is Plaintiffs/Counterdefendants’ motion to strike and dismiss the
23   counterclaims raised by Defendant/Counterclaimant against them. (Dkt. No. 20.)
24   Defendant did not file an opposition. On August 6, 2019, in reply, Plaintiffs asked the
25   Court to grant the motion in its entirety as unopposed pursuant to S.D. Local Civil Rule
26   7.1(f)(3)(c). (Dkt. No. 23.) Based on the reasoning below, the Court GRANTS
27
28

                                                   1
                                                                                19cv244-GPC(RBB)
 1   Plaintiffs’ motion to dismiss as unopposed and DENIES without prejudice their request
 2   for attorney’s fees.
 3                                            Background
 4          Plaintiff Tommy Garrison, who is over 65 years old, and his wife, Plaintiff
 5   Christine Garrison (collectively “Plaintiffs”) filed a complaint for securities violations
 6   and financial elder abuse against Defendant Reginald Buddy Ringgold, III aka Rasool
 7   Abdul Rahim El, (“Defendant” or “Ringgold”), Rosegold Investments LLP, and Master
 8   Investment Group, Inc.1 (Dkt. No. 1, Compl. ¶¶ 16, 21, 22.) On May 13, 2019, the Court
 9   granted in part and denied in part Defendant Ringgold’s motion to dismiss with leave to
10   amend. (Dkt. No. 16.) On May 28, 2019, Plaintiffs filed an amended complaint alleging
11   the same three causes of action. (Dkt. No. 17.) Defendant Ringgold, proceeding pro se,
12   filed an answer and a counterclaim. (Dkt. No. 18.) The counterclaim alleges malicious
13   prosecution and abuse of process, defamation, emotional distress, and seeks punitive
14   damages. (Dkt. No. 18 at 18-20.) On July 9, 2019, Plaintiffs filed a motion to dismiss
15   the counterclaims under California’s anti-Strategic Lawsuit Against Public Participation,
16   or anti-Slapp statute, pursuant to California Code of Civil Procedure section 425.16(e)(4),
17   or in the alternative, dismissed as insufficient as a matter of law. (Dkt. No. 20.) No
18   opposition has been filed.
19                                              Discussion
20          Civil Local Rule 7.1.e.2 requires a party opposing a motion to file an opposition or
21   statement of non-opposition within fourteen calendar days of the noticed hearing (or
22   when otherwise scheduled by the Court). Civ. Local R. 7.1.e.2; Turner v. Berryhill, No.
23   17CV1130-CAB-BGS, 2018 WL 501010, at *3 (S.D. Cal. Jan. 19, 2018). Failure to
24   comply with the rule “may constitute a consent to the granting of a motion.” Civ. Local
25   R. 7.1.f.3.c. Local rules have the force of law, United States v. Hvass, 355 U.S. 570,
26
27
     1
      Default was entered against Defendants Rosegold Investments LLP and Master Investment Group, Inc.
28   on April 3, 2019. (Dkt. No. 14.)

                                                     2
                                                                                       19cv244-GPC(RBB)
 1   574-75 (1958), and courts have discretion to dismiss cases for failure to comply with the
 2   local rules. Ghazali v. Moran, 36 F.3d 52, 53 (9th Cir. 1995) (affirming grant of an
 3   unopposed motion to dismiss under local rule by deeming a pro se litigant’s failure to
 4   oppose as consent to grant the motion).
 5         Here, the Court issued a briefing scheduling requiring Defendant to file an
 6   opposition on or before July 26, 2019. (Dkt. No. 21.) To date, Plaintiff has not filed an
 7   opposition. Accordingly, the Court GRANTS Plaintiff’s motion to dismiss the
 8   counterclaims as unopposed. See Ghazali, 36 F.3d at 53.
 9         In their motion, Plaintiffs also request attorneys’ fees in the amount of $8,150.00
10   for the time spent preparing the anti-Slapp motion.
11         The anti-SLAPP statute provides that “a prevailing defendant on a special motion
12   to strike shall be entitled to recover his or her attorney's fees and costs.” Cal. Civ. Proc.
13   Code § 425.16(c). Here, the Court grants the motion to dismiss the counterclaim as
14   unopposed. In their reply, Plaintiffs do not address whether they are entitled to attorney’s
15   fees and costs as prevailing parties when a motion to dismiss is granted. Accordingly, the
16   Court DENIES without prejudice Plaintiffs’ request for attorneys’ fees and costs.
17                                            Conclusion
18         Based on the above, the Court GRANTS Plaintiffs’ motion to dismiss the
19   counterclaim as unopposed. The Court DENIES Plaintiffs’ request for attorney’s fees
20   without prejudice. Plaintiffs may refile their request for attorney’s fees within 20 days of
21   the date of this Order demonstrating that they are entitled to attorneys’ fees under the
22   anti-SLAPP statute as prevailing parties. The hearing set on September 6, 2019 shall be
23   vacated.
24         IT IS SO ORDERED.
25   Dated: August 26, 2019
26
27
28

                                                    3
                                                                                    19cv244-GPC(RBB)
